Exhibit 10.1

Execution Version

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT (this
“Amendment”) dated as of June 10, 2019 between SEQUENTIAL BRANDS GROUP, INC., a
Delaware corporation (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto, and BANK OF AMERICA, N.A., as administrative agent and collateral
agent (the “Agent”), in consideration of the mutual covenants herein contained
and benefits to be derived herefrom.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are party to
that certain Third Amended and Restated First Lien Credit Agreement dated as of
July 1, 2016 (as amended, restated, supplemented or modified and in effect as of
the date hereof, the “Existing Credit Agreement”; the Existing Credit Agreement
as amended hereby, the “Amended Credit Agreement”);

WHEREAS, the Borrower has entered into an Equity Purchase Agreement, dated as of
April 16, 2019 (the “MSLO Purchase Agreement”) by and among the Borrower, as the
Seller and Marquee Brands, LLC, a Delaware limited liability company, as the
Buyer (the “Buyer”), pursuant to which the Borrower intends to sell all of the
issued and outstanding Equity Interests (collectively, the “MSLO Shares”) of
Martha Stewart Living Omnimedia, Inc. (collectively together with its
subsidiaries, the “MSLO Entities”) as more fully described in the MSLO Purchase
Agreement (the “MSLO Disposition”); and

WHEREAS, in connection with the MSLO Disposition, the Borrower, the Guarantors,
the Required Lenders and the Agent have agreed to amend the Existing Credit
Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

1.         Incorporation of Terms.   All capitalized terms not otherwise defined
herein shall have the same meaning as in the Amended Credit Agreement.





-1-




2.         Representations and Warranties.  The Borrower hereby represents and
warrants that (i) no Default or Event of Default exists under the Existing
Credit Agreement or under any other Loan Document on and as of the date hereof,
and (ii) after giving effect to this Amendment, all representations and
warranties contained in the Amended Credit Agreement and the other Loan
Documents are true and correct, in all material respects, on and as of the date
hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects.

3.         Amendments to Existing Credit Agreement.

a.          Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following new definitions in appropriate alphabetical order:

 “MSLO Disposition” has the meaning given to such term in the Second Amendment.

“MSLO Purchase Agreement” has the meaning given to such term in the Second
Amendment.

“MSLO Shares” has the meaning given to such term in the Second Amendment.

“Second Amendment” means that certain Second Amendment to Third Amended and
Restated First Lien Credit Agreement dated as of June 10, 2019.

“Second Amendment Effective Date” means the date that all conditions precedent
as set forth in Section 4 of the Second Amendment have been satisfied.

b.         The definition of “Net Proceeds” as set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by deleting each reference to “or
MSLO Key Man Policy” and “or policy” therein.

c.          The definition of “Permitted Disposition” as set forth in Section
1.01 of the Existing Credit Agreement is hereby amended by deleting “and” at the
end of clause (f) thereof, by re-lettering clause (g) as clause (h), and by
adding the following new clause (g):

“(g)     the MSLO Disposition; and”

d.         Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the definitions of “MSLO” and “MSLO Key Man Policy” in their respective
entireties.

e.          Section 2.04 of the Existing Credit Agreement is hereby amended as
follows:

i.          by deleting clause (c) thereof in its entirety and by substituting
the following in its stead:





-2-




“(c) In connection with (i) any Disposition of any Collateral (other than
Permitted Dispositions of the type referred to in clauses (d), (e) and (f) of
the definition thereof, other than with respect to Dispositions of Intellectual
Property as set forth in clause (b) above and other than with respect to the
MSLO Disposition as set forth in subclause (ii) below) in any Fiscal Year in
excess of the Threshold Amount, the Borrower shall apply the aggregate Net
Proceeds received in excess of the Threshold Amount to prepay the Loans
(including L/C Borrowings) up to an amount which is equal to 100% of the Net
Proceeds from the Disposition of such Collateral; provided however, that the
Borrower shall have the right to reinvest such Net Proceeds, if such Net
Proceeds are reinvested (or committed to be reinvested) or used to consummate an
Acquisition of the type described in clause (ii)(a) of the definition of
“Permitted Acquisition”, in each case, within 365 days and, if so committed to
be reinvested or to consummate such Permitted Acquisition, so long as such
reinvestment or Permitted Acquisition is actually completed within 180 days
thereafter and (ii) the receipt of the Net Proceeds of the MSLO Disposition, the
Borrower shall apply such Net Proceeds as was separately agreed in writing by
the Borrower and the Agent on the Second Amendment Effective Date.”,

ii.         by deleting the fourth and fifth sentences in clause (g) thereof in
their respective entireties, and

iii.        by deleting clause (h) thereof in its entirety.

f.          Section 5.10 of the Existing Credit Agreement is hereby amended by
deleting the reference to “and MSLO Key Man Policy are” and substituting with
“is”.

g.         Section 6.07 of the Existing Credit Agreement is hereby amended as
follow:

i.          by deleting “(i)” at the beginning of clause (a) thereof,

ii.         by deleting the reference to “and (ii) MSLO Key Man Policy” in
clause (a) thereof, and

iii.        by deleting clause (d) in its entirety.

h.         Section 7.06 of the Existing Credit Agreement is hereby amended by
deleting the last paragraph at the end of such Section beginning with the
prepositional phrase “Notwithstanding the foregoing”.

i.          Section 8.01 of the Existing Credit Agreement is hereby amended by
deleting the parenthetical “(solely with respect to the Borrower, SQBG, Inc. and
MSLO)” in clause (b)(i) thereof and substituting with the following “(solely
with respect to the Borrower and SQBG, Inc.”.





-3-




4.         Conditions to Effectiveness.  This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Agent:

a.          This Amendment shall have been duly executed and delivered by the
Borrower, the other Loan Parties, and the Required Lenders, and the Agent shall
have received evidence thereof.

b.         All action on the part of the Borrower and the other Loan Parties
necessary for the valid execution, delivery and performance by the Borrower and
the other Loan Parties of this Amendment and the other Loan Documents shall have
been duly and effectively taken.

c.          The Agent and the Required Lenders shall have received a copy of the
final MSLO Purchase Agreement and all schedules, exhibits and annexes thereto,
and such other documents, instruments, and certificates relating to the MSLO
Disposition as may be reasonably requested by the Required Lenders, and the MSLO
Purchase Agreement shall not be amended in a manner that would be materially
adverse to the Agent and the Required Lenders without the consent of the Agent
and the Required Lenders.

d.         Prior to or contemporaneously with the effectiveness of this
Amendment, the Borrower shall consummate the MSLO Disposition substantially in
accordance with the terms and conditions set forth in the MSLO Purchase
Agreement, without any amendment, modification or waiver of any of the terms or
conditions thereof that would be materially adverse to the Agent and the
Required Lenders without the consent of the Agent and the Required Lenders.

e.          The Agent shall have received an updated business plan giving pro
forma effect to the MSLO Disposition.

f.          The Agent shall have received a fully executed copy of an amendment
to the Second Lien Credit Agreement, dated as of the Second Amendment Effective
Date (the “Second Lien Amendment”), providing consent to the MSLO Disposition
and otherwise in form and substance reasonably satisfactory to the Agent.

g.         After giving effect to this Amendment and the MSLO Disposition, no
Default or Event of Default shall have occurred and be continuing.

h.         The Borrower shall have paid in full all fees and expenses of the
Agent (including the reasonable and documented fees and expenses of counsel for
the Agent) due and payable on or prior to the Second Amendment Effective Date,
and in the case of expenses, to the extent invoiced at least one (1) Business
Day prior to the Second Amendment Effective Date.

5.         Release of the MSLO Entities.  The Agent hereby acknowledges and
agrees that, upon the consummation of the MSLO Disposition, without
representation, warranty or recourse, (a) the Agent’s security interest in the
Collateral pledged by the MSLO Entities

 





-4-




shall be released and terminated, (b) the Agent is hereby authorized by the
undersigned Lenders to deliver the release letter to the Borrower and the Buyer
with respect to the release of the MSLO Entities, dated as of the date hereof,
by and among the Loan Parties and the Agent, and (c) the Agent or its counsel
hereby agrees to file and/or deliver, all at the sole cost and expense of the
Loan Parties, (i) the UCC‑3 termination statements with respect to the MSLO
Entities and (ii) a release in relation to the Copyright Security Agreement, the
Patent Security Agreement and the Trademark Security Agreement, granted by the
MSLO Entities in favor of the Agent, in each case all in such form as prepared
and agreed to by the Agent.

6.         Consent to Second Lien Amendment.  The Agent, on behalf of itself and
the Secured Parties, hereby consents to the terms and conditions of the Second
Lien Amendment, and acknowledges and agrees that, on and after the Second
Amendment Effective Date, all references in the Amended Credit Agreement and the
Intercreditor Agreement to the “Second Lien Credit Agreement” shall mean and
refer to the Second Lien Credit Agreement, as amended by the Second Lien
Amendment.

7.         Binding Effect.  The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns.

8.         Reaffirmation of Obligations.  The Borrower hereby ratifies the Loan
Documents and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Documents applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

9.         Loan Document.  This Amendment shall constitute a Loan Document under
the terms of the Amended Credit Agreement.

10.       Multiple Counterparts.   This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Amendment.

11.       Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

12.       Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 10.14 and 10.15 of the Amended Credit Agreement are hereby
incorporated by reference, mutatis mutandis.





-5-




13.       Agent Authorization.  Each of the undersigned Lenders hereby
authorizes Agent to execute and deliver this Amendment on its behalf and, by its
execution below, each of the undersigned Lenders agrees to be bound by the terms
and conditions of this Amendment.

 

 



-6-




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

 

 

BORROWER:

 

 

 

 

 

SEQUENTIAL BRANDS GROUP, INC.

 

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

GUARANTORS:

 

 

 

 

 

SQBG, INC.

 

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SEQUENTIAL LICENSING, INC.

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

WILLIAM RAST LICENSING, LLC

 

 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

HEELING SPORTS LIMITED

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

 

B®AND MATTER, LLC





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]




 

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SBG FM, LLC

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SBG UNIVERSE BRANDS, LLC

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

GALAXY BRANDS LLC

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

The Basketball Marketing Company, Inc.

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

AMERICAN SPORTING GOODS CORPORATION

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

LNT BRANDS LLC

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

JOE’S HOLDINGS LLC

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]




 

GAIAM BRAND HOLDCO, LLC

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

GAIAM AMERICAS, INC.

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer

 

 

 

SBG-GAIAM HOLDINGS, LLC

 

 

 

By:

/s/ Peter Lops

 

Name:

Peter Lops

 

Title:

Chief Financial Officer





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]




 

bank of america, n.a., as Agent, as L/C Issuer and as a Lender

 

 

 

By:

/s/ Andrew Cerussi

 

Name:

Andrew Cerussi

 

Title:

Director

 





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]




 

Fifth third bank, as a Lender

 

 

 

By:

/s/ Herbert M. Kidd II

 

Name:

Herbert M. Kidd II

 

Title:

Managing Director





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]




 

bank hapoalim b.m., as a Lender

 

 

 

By:

/s/ Lisa Matalon

 

Name:

Lisa Matalon

 

Title:

First Vice President

 

 

 

 

 

By:

/s/ Alan Ackbarali

 

Name:

Alan Ackbarali

 

Title:

Senior Vice President





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]




 

citizens business capital, a division of Citizens Asset Finance, Inc., as a
Lender

 

 

 

By:

/s/ Rohit Mehta

 

Name:

Rohit Mehta

 

Title:

Vice President





[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]




 

cit bank, n.a., as a Lender

 

 

 

By:

/s/ Robert L. Klein

 

Name:

Robert L. Klein

 

Title:

Director

 

 

[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]

